Citation Nr: 0429825	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This case came to the Board of Veterans' Appeals (Board) from 
an October 2001 RO decision that denied service connection 
for degenerative joint disease of the right shoulder.  The 
veteran filed a timely notice of disagreement with this 
decision in October 2002.  He then perfected his appeal in 
February 2003, after the RO had issued a January 2003 
statement of the case.


FINDING OF FACT

The veteran's current right shoulder disorder, diagnosed as 
degenerative joint disease of the right shoulder, status post 
right shoulder hemiarthroplasty, began many years after 
service and was not caused by any incident of service.


CONCLUSION OF LAW

Degenerative joint disease of the right shoulder was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from July 1948 
to July 1952.  His report of separation, Form DD 214, noted 
his inservice specialty as an electrical repairman.  It also 
noted that he had completed diver's school, second class, in 
July 1948.  His enlistment examination, performed in July 
1948, noted essentially normal findings throughout.  A review 
of his service medical records was silent as to any 
complaints of or treatment for a right shoulder disorder.  
Physical examination reports, dated in January 1950, June 
1950, February 1951 and January 1952, all noted that he was 
found to be physically qualified for deep-sea diving duties.  
His discharge examination, performed in July 1952, noted that 
his upper extremities were normal. 

In November 1989, the veteran filed a claim seeking service 
connection for a back disorder, bilateral knee disorders and 
sulphuric acid burns to the mouth.  

Medical treatment reports, dated from October 1989 to 
December 1989, were retrieved from the VA medical center in 
Murfreesboro, Tennessee.  In October 1989, the veteran was 
hospitalized for treatment of a laceration of his right index 
and middle fingers.  He underwent surgical exploration of his 
right hand with tendon and nerve repair.  A review of these 
treatment records reveals no complaints of a right shoulder 
disorder.

A VA physical examination, performed in April 1990, noted the 
veteran's complaints of back and bilateral knee pain.  It was 
silent as to any complaints of a right shoulder condition.  
Physical examination revealed that his right upper extremity 
was reduced in size secondary to his right hand injury.   X-
ray examination of both shoulders revealed no evidence of 
fracture, dislocation, soft tissue calcifications or other 
pathology.  

In June 1990, the RO issued a rating decision that denied, in 
pertinent part, service connection for a back disorder, 
bilateral knee disorders, and residuals of acid burn in the 
mouth.  The veteran timely perfected an appeal of this 
decision as it applied to the issues of service connection 
for a back disorder and residuals of acid burns to the mouth 
region.  In June 1991, the Board issued a decision that 
denied the appeal.  

In June 2001, the veteran filed his present claim seeking 
service connection for a right shoulder disorder.  He alleges 
that this condition was the result of performing deep-sea 
dives while in the Navy.  

Medical treatment reports, dated from December 1997 to July 
2001, were received from the VA medical center in Nashville, 
Tennessee.  An MRI of the right shoulder, performed in 
November 1998, revealed a diffuse, substantial thickening of 
the rotator cuff with increased signal consistent with 
substantial interstitial injury and/or head degeneration.  It 
also noted cystic degeneration was present in the humeral 
head.  There was no effusion or extracapsular fluid.  There 
was also thinning of the articular cartilage and bony 
proliferation at the articular margins of the glenohumeral 
joint.  

A medical treatment report in June 1999, noted the veteran's 
history of having injured his right shoulder in a motor 
vehicle accident in 1996.  He reported that he was 
subsequently treated by a chiropractor for two years for a 
bruised shoulder.   An April 2000 treatment report noted an 
assessment of right shoulder pain with neuropathy and rotator 
cuff tear.  A February 2001 treatment report noted continuing 
right shoulder pain, secondary to a small rotator cuff tear 
and marked degenerative changes.  The report noted that they 
were considering a right shoulder replacement.  

In August 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claim for 
service connection for a right shoulder condition.  It 
requested that he identify all medical treatment providers he 
had seen for these conditions, and indicated that the VA 
would attempt to obtain identified records on his behalf.  

A treatment report, dated in October 2002, noted the 
veteran's history of being a Navy diver.  It also noted his 
narrative history of becoming "disabled because of chronic 
shoulder disease, apparently due to recurrent air 
embolisms."  The report concluded, in part, with a diagnosis 
of chronic shoulder injury worthy of repair.  It also noted 
his "history of other shoulder injuries possibly related to 
US Navy diving."

In October 2002, the veteran submitted a statement alleging 
that the cartilage in his right shoulder had deteriorated to 
the thickness of a sheet of paper as a result of nitrogen 
bubbles settling in the shoulder joint, secondary to his 
numerous deep sea dives while in the Navy.  He also reported 
having had a post-service automobile accident that he claimed 
only sped up the process.  

In March 2003, the veteran underwent a right shoulder 
hemiarthorpasty.   

In July 2003, the veteran submitted numerous medical articles 
in support of his claim.  This included an article entitled, 
"Dysbaric Osteonecrosis: Aseptic Necrosis of Bone", by R.I. 
McCallum & J.A.B. Harrison, which indicated that exposure to 
compressed air at pressures substantially greater than normal 
atmospheric pressure is known to be associated with the death 
of portions of the long bones in a proportion of those 
exposed.  The veteran also submitted an article entitled, 
"Aseptic Necrosis of Bone", by Dennis N. Walder, which 
indicated that aseptic necrosis of bone is one of the many 
terms used to describe changes in bones of some humans 
following exposure to increased ambient pressure.  

II.  Analysis

The veteran contends, in essence, that his current right 
shoulder disorder is secondary to his inservice duties as a 
deep-sea diver.  

By a letter dated in August 2001, prior to the decision on 
appeal, the RO advised the veteran of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for 
service connection but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence previously received 
and requested to provide authorization for the release of any 
additional medical records which may be available.  The 
veteran was also requested to identify any additional 
information or evidence that he wanted VA to try and obtain.   

The October 2001 rating decision, the January 2003 statement 
of the case (SOC), the April 2003, August 2003 and November 
2003 supplemental statements of the case (SSOC), collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim herein.  The January 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence, 
including the obligation by VA to request and the veteran to 
provide any evidence in his possession pertaining to the 
claim.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  In view of this, the Board 
considers the duty to notify requirements met.  

The RO has obtained all available treatment records 
identified by the veteran, and with not indication a VA 
examination is necessary to make a decision, no additional 
development is warranted herein.  Accordingly, the Board 
finds that VA has satisfied its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical treatment records are 
completely silent as to any complaints of or treatment for a 
right shoulder disorder.  His discharge examination, 
performed in July 1952, noted that his upper extremities were 
normal. 

Following his discharge from the service, the first evidence 
of any type of right shoulder disorder is the notation in a 
June 1999 treatment report, which indicated that the veteran 
had injured his right shoulder in a motor vehicle accident in 
1996.  (This follows a 1990 X-ray report reflecting no 
evidence of fracture, dislocation, soft tissue calcifications 
or other pathology.)  Thus, the first reference to a right 
shoulder disorder is not until over forty years after the 
veteran's discharge from the service.  

As a layman, the veteran does not have competence to provide 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although he 
has submitted medical articles in connection with his claim, 
these articles do not provide any support for his specific 
claim herein.  Prior to his right shoulder hemiarthroplasty, 
the veteran was diagnosed with degenerative joint changes of 
the right shoulder and a rotator cuff tear.  The articles 
submitted by the veteran do not support a link between either 
of these conditions, and having performed deep-sea diving 
duties forty years earlier.

A review of the claims folder revealed no evidence of 
arthritis of the right shoulder in the presumptive year after 
service.  Medical treatment records and statements by the 
veteran are completely silent as to right shoulder disorder 
for over forty years. The medical evidence also does not 
suggest that the current right shoulder disorder, first shown 
many years after service, is related to any incident of 
active duty. 

The Board notes that a September 2002 treatment report noted 
an assessment of a chronic shoulder injury worthy of repair 
"and history of other shoulder injuries possibly related to 
US Navy diving."  The Board, however, finds no probative 
value for this statement for multiple reasons.  First, the 
comment is solely based on the veteran's self-reported and 
unsubstantiated history.  A medical opinion based on an 
inaccurate factual premise has no probative value.  LeShore 
v. Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  It does not identify the specific 
"shoulder injuries," and the examiner does not discuss or 
acknowledge the absence of any post service right shoulder 
treatment for the first forty years following the veteran's 
discharge from the service.  Even if the Board were to look 
past the lack of any significant historical review of the 
veteran's treatment records, the comment offered is far too 
speculative to be of probative value in this case.  It merely 
places this chain of causation in the realm of possibility, 
and is far too speculative to be of assistance herein.   

The weight of the credible evidence establishes that the 
veteran's current right shoulder disability began many years 
after service and was not caused by any incident of service.  
The condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for a right shoulder disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the 
right shoulder is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



